DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 12/26/2019. Claims 1-7, 13-18 and 20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KR 2017/0083629 and KR 2017/0083629, filed on 06/30/2017.
The application also has PCT/KR2018/006680 filed on 06/12/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Election/Restrictions
Applicant's election with traverse of 1-7, 13-18 and 20 in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that this application contains claims directed two patentably distinct species: 
Species directed to a method of creating route to a destination described in [0234-242] and fig 9A-B of PGPUB of submitted specification (claims 1-7, 13-18 and 20). 
ll. Species directed to a method of creating a topological map by dividing the grid map into divided maps described in [0203-229], and fig 8 of PGPUB of submitted specification (claims 21-25 and 27).
The species are independent or distinct because the Applicant has indicated in the specification that they are different embodiments (see at least paragraphs listed above). These can also be used separately or independently without the others. In addition, these species are not obvious variants of each other based on the current record.
This is not found persuasive because the nodes of claim 21 are for creating a map however the nodes of claim 4, 13 and 16 are for generating route/path.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 (and similarly claim 18), which recites “setting virtual data” is not clear. It is not clear what type or which data is being set based on the travel guideline. Fig 9A of submitted drawing shows a flow diagram where virtual data is being set based on created travel guideline. However, it is not clear what type of data is being created virtually. It is not clear if virtual travelable range/width is created or not. The claimed method is performed via a computer system or by a processor (see [0165] and [0418] of PGPUB of submitted specification). So, the created/generated data is virtual. 
For the examination purposes the claim is interpreted as based on the left and right travel guideline virtual travelable range is set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057087 (“Lee”), and further in view of US 2018/0003516 (“Khasis”). 
Regarding claim 1, Lee discloses a method for operating a moving robot (see [0008], where “the present invention is to provide a path planning apparatus and method of a mobile robot for setting the movement of the mobile robot to goal point as an optimized path while setting the path planning of the mobile robot in real time.”; see also [0020]), the method comprising: 
receiving, by a voice interface or a display of the robot, a guide destination input (see [0055], where “The user interface unit 110 is provided to allow a user to input a work command for moving the position of the mobile robot through switch operation, touch input, voice, or the like.”; see also [0054], where “the path planning apparatus 100 of a mobile robot may further include a user interface unit 110,… so as to be provided in a form including the entire configuration for movement of the mobile robot to goal point.”; see also [0064], where “Referring to FIG. 4, starting point A and goal point B may be set in the movement area of the mobile robot.”; goal point is interpreted as destination); 
creating, by a controller of the robot, a global route to the received guide destination (see [0067], where “As shown in FIG. 4, starting point A and goal point B are set in the movement area of the mobile robot, and then a path may be defined based on the grid map.”; see also [0082], where “the path planning apparatus 100 sets a path between the starting point and the goal point on the movement area of the mobile robot using the previously stored grid-based map information, and specifies the grid-based nodes located on the set grid-based path.”; see also fig 1, where 100 is a path planning apparatus of mobile robot. 100 is interpreted as controller. see also fig 5, where a path is shown by solid line from starting point, A to goal, B. The path connecting A and B is interpreted as global route); 

creating, by the controller, a local route within a travelable range(see [0069], where “Referring to FIG. 5, when the grid-based path is defined as shown in FIG. 4, via points, which are inflection points related to the movement of the mobile robot on the path of FIG. 4, may be specified as the grid-based nodes K1 to K4.”; see also [0073], where “the path planning creation unit 120 creates a path for the movement of the mobile robot from the starting point to the node 'K2' in real time.”; see [0018], where “the kinematic characteristics of the mobile robot include at least one of information about size of the mobile robot, information about movable direction of the mobile robot, and information about movable range of the mobile robot.”; see also [0048] and [0059]. see also fig 6, where a path from starting point A to node, K2 is created. The path from A to K2 is interpreted as local route. The local route is created based on the global route by considering the presence of obstacle. So, the local route is created within a travelable range. Presence of obstacle is interpreted as untravellable range and absence of obstacle is interpreted as travelable range.).
Lee does not disclose the following limitations:
creating, by the controller, a left travel guideline and a right travel guideline respectively on left and right sides around the created global route; and 
wherein the travelable range is defined between the left travel guideline and the right travel guideline.
However, Khasis discloses a method wherein creating, by the controller, a left travel guideline and a right travel guideline. respectively on left and right sides around the created global route (see [0060], where “FIG. 5A shows a generated route 502 surrounded on both sides by a pair of buffer perimeter 504… A single route may comprise a pair of buffer perimeter 504 comprising both a fixed width and a variable width, depending on road network data available for particular roadway segments belonging to the route.”; see also [0064], where “FIGS. 7 A-7B shows a method of generating a pair of buffer perimeters in a route deviation detection mechanism, according to at least one embodiment.”; see also [0051], where “FIG. 3A illustrates a computing environment of a mobile device for implementing various aspects of the invention.”; computing environment is interpreted as controller); and 
wherein the travelable range is defined between the left travel guideline and the right travel guideline (see [0067], where “The widths of buffers strip 802 and hence the position of the resultant pair of buffer perimeters may be a fixed value, or it may be a variable value depending on road network data, e.g., traffic data.”; see also [0068], where “A route deviation occurrence may be determined to have occurred if the vehicle's location is disposed beyond the buffer perimeter width.”; deviation from the generated route is determined based on the location of vehicle outside of the buffer perimeter. So, the travelable range of the vehicle is set by buffer perimeter. see also [0065]).
Because both Lee and Khasis are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to incorporate the teachings of Khasis by including the above feature, creating, by the controller, a left travel guideline and a right travel guideline respectively on left and right sides around the created global route; and wherein the travelable range is defined between the left travel guideline and the right travel guideline, for avoiding any collision during travel from start point to destination.
Regarding claim 6, as best understood in view of indefiniteness rejection explained above, Lee does not disclose the following limitation: 
wherein the method comprises setting virtual data based on the left travel guideline and the right travel guideline.
However, Khasis further discloses a method, wherein the method comprises setting virtual data based on the left travel guideline and the right travel guideline (see [0043], where “Users and vehicles (and nonfixed destinations) of the system may be tracked through the geocoding of their mobile devices, such as a smartphone or portable computer. Tracking may be defined as the action of persistent storing or using signals that are transmitted to GPS devices or received by a device from location emitting sensors”; see also [0051], where “FIG. 3A illustrates a computing environment of a mobile device for implementing various aspects of the invention.”; the various aspect of this invention is implemented via computing environment. So, the data is being set virtually.).
Because both Lee and Khasis are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to incorporate the teachings of Khasis by including the above feature, wherein the method comprises setting virtual data based on the left travel guideline and the right travel guideline, for avoiding any collision during travel from start point to destination.
Regarding claim 13, Lee further discloses a method, wherein the global route is composed of a destination node corresponding to the guide destination, and a plurality of general nodes existing between the destination node and a current position of the moving robot (see fig 5, where A is the starting point/node, B is the goal/destination, K1, K2, K3 and K4 are the nodes in between).
Regarding claim 14, Lee does not disclose the following limitation:
wherein creating, by the controller, the global route includes creating, by the controller, the global route based on a pre-created topological map.
However, Khasis further discloses a method wherein creating, by the controller, the global route includes creating, by the controller, the global route based on a pre-created topological map (see [0048], where “FIG. 1 is a flowchart of a method for detecting a route deviation, according to at least one embodiment. Operation 110 geocodes coordinates of a user, a vehicle, and/or a destination on a map. Operation 120 tracks positioning data of the user, the vehicle, and/or the destination on the map to generate a tracked route.”; destination and route is tracked on a map.).
Regarding claim 16, Lee further discloses a method for operating a moving robot (see [0008], where “the present invention is to provide a path planning apparatus and method of a mobile robot for setting the movement of the mobile robot to goal point as an optimized path while setting the path planning of the mobile robot in real time.”; see also [0020]), the method comprising:
receiving, by a voice interface or a display of the robot, a guide destination input (see [0055], where “The user interface unit 110 is provided to allow a user to input a work command for moving the position of the mobile robot through switch operation, touch input, voice, or the like.”; see also [0054], where “the path planning apparatus 100 of a mobile robot may further include a user interface unit 110,… so as to be provided in a form including the entire configuration for movement of the mobile robot to goal point.”; see also [0064], where “Referring to FIG. 4, starting point A and goal point B may be set in the movement area of the mobile robot.”; goal point is interpreted as destination);
creating, by a controller of the robot, a global route to the received guide destination (see [0067], where “As shown in FIG. 4, starting point A and goal point B are set in the movement area of the mobile robot, and then a path may be defined based on the grid map.”; see also [0082], where “the path planning apparatus 100 sets a path between the starting point and the goal point on the movement area of the mobile robot using the previously stored grid-based map information, and specifies the grid-based nodes located on the set grid-based path.”; see also fig 1, where 100 is a path planning apparatus of mobile robot. 100 is interpreted as controller. see also fig 5, where a path is shown by solid line from starting point, A to goal, B. The path connecting A and B is interpreted as global route);

creating, by the controller, a local route to one of a plurality of nodes constituting the global route (see [0069], where “Referring to FIG. 5, when the grid-based path is defined as shown in FIG. 4, via points, which are inflection points related to the movement of the mobile robot on the path of FIG. 4, may be specified as the grid-based nodes K1 to K4.”; see also [0073], where “the path planning creation unit 120 creates a path for the movement of the mobile robot from the starting point to the node 'K2' in real time.”; see [0018], where “the kinematic characteristics of the mobile robot include at least one of information about size of the mobile robot, information about movable direction of the mobile robot, and information about movable range of the mobile robot.”; see also [0048] and [0059]. see also fig 6, where a path from starting point A to node, K2 is created. The path from A to K2 is interpreted as local route. The local route is created based on the global route by considering the presence of obstacle.).
Lee does not disclose the following limitation:
creating, by the controller, a left travel guideline or a right travel guideline respectively on a left side or a right side around the created global route.
However, Khasis further discloses a method wherein creating, by the controller, a left travel guideline and a right travel guideline. respectively on left and right sides around the created global route (see [0060], where “FIG. 5A shows a generated route 502 surrounded on both sides by a pair of buffer perimeter 504… A single route may comprise a pair of buffer perimeter 504 comprising both a fixed width and a variable width, depending on road network data available for particular roadway segments belonging to the route.”; see also [0064], where “FIGS. 7 A-7B shows a method of generating a pair of buffer perimeters in a route deviation detection mechanism, according to at least one embodiment.”; see also [0051], where “FIG. 3A illustrates a computing environment of a mobile device for implementing various aspects of the invention.”; computing environment is interpreted as controller).
Because both Lee and Khasis are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to incorporate the teachings of Khasis by including the above feature, creating, by the controller, a left travel guideline and a right travel guideline respectively on left and right sides around the created global route, for avoiding any collision during travel from start point to destination.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Lee does not disclose the following limitation: 
wherein the method comprises setting virtual data based on the left travel guideline and the right travel guideline.
However, Khasis further discloses a method, wherein the method comprises setting virtual data based on the left travel guideline and the right travel guideline (see [0043], where “Users and vehicles (and nonfixed destinations) of the system may be tracked through the geocoding of their mobile devices, such as a smartphone or portable computer. Tracking may be defined as the action of persistent storing or using signals that are transmitted to GPS devices or received by a device from location emitting sensors”; see also [0051], where “FIG. 3A illustrates a computing environment of a mobile device for implementing various aspects of the invention.”; the various aspect of this invention is implemented via computing environment. So, the data is being set virtually.).
Because both Lee and Khasis are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to incorporate the teachings of Khasis by including the above feature, wherein the method comprises setting virtual data based on the left travel guideline and the right travel guideline, for avoiding any collision during travel from start point to destination.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057087 (“Lee”), and in view of US 2018/0003516 (“Khasis”), as applied to claims 1 and 16 above, and in view of US 2010/0211244 (“Jeong”), and further in view of US 2016/0140847 (“Kawamata”).
Regarding claim 2, Lee in view of Khasis does not disclose the following limitation:
wherein a width of the travelable range is determined based on a size of the moving robot and a size of a preset moving obstacle.
However, Jeong discloses a method wherein a width of the travelable range is determined based on a size of the moving robot and a size of a preset (see [0029], where “The path generator 110 may include a map reducer 112, an approximate path generator 114, and a detailed path generator 116, for example.”; see also [0030], where “the map reducer 112 takes into consideration the size of the mobile object, by reducing the mobile object in a newly generated reduced grid map to one point, and correspondingly increasing the thicknesses of a wall or edge and an obstacle or obstacle area in the generated reduced grid map. Free area(s) of the reduced grid map, i.e., areas in which the mobile object can move unrestrictedly without colliding with an obstacle or obstacle area, can thereby be further equally defined in a grid map of the reduced grid map.”; see also fig 4 and [0055-0062], where moving path is generated based on the presence of preset obstacles and size of the robot.).
Because Lee, Khasis and Jeong are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis to incorporate the teachings of Jeong by including the above feature, wherein a width of the travelable range is determined based on a size of the moving robot and a size of a preset obstacle, for avoiding any bump against or collision with an obstacle during travel from start point to destination.
Lee in view of Khasis and Jeong does not disclose the following limitation:
the travelable range is determined based on a size of a preset moving obstacle.
However, Kawamata discloses a method wherein the travelable range is determined based on a size of a preset moving obstacle (see [0103], where “The path estimating portion 24 may also estimate the path of the moving obstacle based on the position information of the moving obstacle according to another known method. The path estimating portion 24 may estimate a path having the same width as the width of the moving obstacle.”; see also [0102], where “The moving obstacle information obtaining portion 23 recognizes a moving obstacle that is moving in a direction toward the host vehicle M, for example, as an alert candidate. When the intersection recognizing portion 22 recognizes an intersection T in front of the host vehicle M, the moving obstacle information obtaining portion 23 may also recognize a moving obstacle approaching this intersection T as an alert candidate. Also, the moving obstacle information obtaining portion 23 may recognize all moving obstacles for which information is obtained as alert candidates.”; see also fig 16A, S202-S303; the path of the moving obstacle is generated based on the width of the moving obstacle for interference free movement of the host vehicle. So, the moment path of the host vehicle is generated based on the size/width of the moving obstacle.). 
Because Lee, Khasis, Jeong and Kawamata are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis and Jeong to incorporate the teachings of Kawamata by including the above feature, the travelable range is determined based on a size of a preset moving obstacle, for generating path for smooth travelling by avoiding any collision with moving obstacles.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057087 (“Lee”), and in view of US 2018/0003516 (“Khasis”), as applied to claims 1 and 16 above, and in view of US 2010/0211244 (“Jeong”), and further in view of US 2016/0140847 (“Kawamata”), and further in view of US 2011/0196576 (“Stahlin”).
Regarding claim 3, Lee in view of Khasis, Jeong and Kawamata does not disclose the following limitation:
wherein a distance between the left travel guideline and the global route is greater than a sum of the size of the moving robot and the size of the preset moving obstacle.
However, Stahlin discloses a method wherein a distance between the left travel guideline and the global route is greater than a sum of the size of the moving robot and the size of the preset moving obstacle (see [0024], where “Preferably, a lane detection for determining the usable road width and/or an object detection of moving or stationary obstacles ”; see also [0029], where “for example as part of a lane detection process for determining the usable lane width, including the position of the driver's own vehicle and the position of a stationary or moving obstacle, and/or a digital map 14, for example of a navigation system.”; see also [0031], where “Driving cases are the total of the movement trajectories drivable due to physical reasons. Ideally, the driving cases are calculated not only as curves, but also as avoidance driving cases, i.e., the total of all avoidance maneuvers which are physically possible.”; usable lane width is determined based on the driver’s own vehicle and the moving obstacle. Driver’s own vehicle is interpreted as moving robot and moving obstacle is interpreted as preset moving obstacle.).
Because Lee, Khasis, Jeong, Kawamata and Stahlin are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis, Jeong and Kawamata to incorporate the teachings of Stahlin by including the above feature, wherein a distance between the left travel guideline and the global route is greater than a sum of the size of the moving robot and the size of the preset moving obstacle, for smooth maneuvering the mobile devices.
Regarding claim 17, Lee in view of Khasis, Jeong and Kawamata does not disclose the following limitation: 
wherein a distance between the left travel guideline and the global route or a distance between the right travel guideline and the global route is greater than a sum of the size of the moving robot and the size of the preset moving obstacle.
However, Stahlin further discloses a method wherein a distance between the left travel guideline and the global route or a distance between the right travel guideline and the global route is greater than a sum of the size of the moving robot and the size of the preset moving obstacle (see [0024], where “Preferably, a lane detection for determining the usable road width and/or an object detection of moving or stationary obstacles ”; see also [0029], where “for example as part of a lane detection process for determining the usable lane width, including the position of the driver's own vehicle and the position of a stationary or moving obstacle, and/or a digital map 14, for example of a navigation system.”; see also [0031], where “Driving cases are the total of the movement trajectories drivable due to physical reasons. Ideally, the driving cases are calculated not only as curves, but also as avoidance driving cases, i.e., the total of all avoidance maneuvers which are physically possible.”; usable lane width is determined based on the driver’s own vehicle and the moving obstacle. Driver’s own vehicle is interpreted as moving robot and moving obstacle is interpreted as preset moving obstacle.).
Because Lee, Khasis, Jeong, Kawamata and Stahlin are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis, Jeong and Kawamata to incorporate the teachings of Stahlin by including the above feature, wherein a distance between the left travel guideline and the global route is greater than a sum of the size of the moving robot and the size of the preset moving obstacle, for smooth maneuvering the mobile devices.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057087 (“Lee”), and in view of US 2018/0003516 (“Khasis”), as applied to claim 1 above, and further in view of US 2017/0166204 (“Yoo”).
Regarding claim 4, Lee in view of Khasis does not disclose the following limitation: 
wherein when a detection count of an obstacle between a first pair of two nodes is greater than a reference obstacle detection count, and a detection count of an obstacle between a second pair of two nodes is smaller than the reference obstacle detection count, a width of a travelable range between the first pair of two nodes is greater than a width of a travelable range between the second pair of two nodes.
However, Yoo discloses a method, wherein when a detection count of an obstacle between a first pair of two nodes is greater than a reference obstacle detection count, and a detection count of an obstacle between a second pair of two nodes is smaller than the reference obstacle detection count, a width of a travelable range between the first pair of two nodes is greater than a width of a travelable range between the second pair of two nodes (For the examination purposes, the claim limitation is interpreted as if an obstacle is detected on the route buffer area is created and if no obstacle is detected on the route buffer area is not created. Detection of no/zero obstacle is interpreted as obstacle smaller than the reference obstacle count and detection of one/more obstacle is interpreted as obstacle greater than a reference obstacle count. See Yoo fig 2, where 210 is an obstacle detected on the route. See also fig 3 and 4, where dcollision and margin is shown. width of dcollision is interpreted as width of travelable range. Width of dcollision is shown narrower on fig 4 when an obstacle is detected compare to when no obstacle is detected. See also fig 6, where path candidates are generated based on obstacle detection on the route. If all the generated paths still collide with the obstacle increase the path width, S200. See also [0071], where “In this case, the path controller may determine the path generation width in relation to a virtual line 330 positioned inside as much as a half (½) of a vehicle width from an outer boundary line 320 of the expandable region, and generate path candidates P1, P2, P3, P4, P5, P6, P7, and P8 within the determined path generation width. In other words, the path controller may determine a distance obtained by subtracting (vehicle width/2) from a road width (dexpand) of the expandable region as a margin, may increase the existing path generation width as much as a distance corresponding to the margin, and may then generate the path candidate groups based on the increased path generation width.”; see also [0074], where “As shown in FIG. 4, the path controller may determine a target velocity based on a collision prediction width (dcollision) between the vehicle 10 and obstacles 410 and 415 or between the vehicle 10 and a reference lane 430 while the vehicle 10 is driven along a selected path 420, as illustrated in FIG. 4”).
Because Lee, Khasis and Yoo are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis to incorporate the teachings of Yoo by including the above feature, when a detection count of an obstacle between a first pair of two nodes is greater than a reference obstacle detection count, and a detection count of an obstacle between a second pair of two nodes is smaller than the reference obstacle detection count, a width of a travelable range between the first pair of two nodes is greater than a width of a travelable range between the second pair of two nodes, for maintaining autonomous movement of vehicle/robot by setting the path width based on the obstacle detection on the route.
Regarding claim 5, Lee in view of Khasis does not disclose the following limitation: 
wherein a width of the travelable range varies based on a number of moving obstacles detected in each of sections constituting the global route.
However, Yoo further discloses a method, wherein a width of the travelable range varies based on a number of moving obstacles detected in each of sections constituting the global route (For the examination purposes, the claim limitation is interpreted as if a moving obstacle is detected on the route the buffer area of the host vehicle is created and if no obstacle is detected on the route the buffer area of the host vehicle is not created. See Yoo fig 2, where 210 is an obstacle detected on the route. See also fig 3 and 4, where dcollision and margin is shown. width of dcollision is interpreted as width of travelable range. Width of dcollision is shown narrower on fig 4 when an obstacle is detected compare to when no obstacle is detected. See also fig 6, where path candidates are generated based on obstacle detection on the route. If all the generated paths still collide with the obstacle increase the path width, S200. See also [0039], where “For example, the sensor device 130 may detect information including a position and a velocity of the obstacle in front of the vehicle, a relative distance between the vehicle and the obstacle, and the like.”; the velocity of the obstacle is detected so the detected obstacle include moving obstacle.).
Because Lee, Khasis and Yoo are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis to incorporate the teachings of Yoo by including the above feature, a width of the travelable range varies based on a number of moving obstacles detected in each of sections constituting the global route, for maintaining autonomous movement of vehicle/robot by setting the path width based on the obstacle detection on the route.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057087 (“Lee”), and in view of US 2018/0003516 (“Khasis”), as applied to claim 1 above, and further in view of US 2018/0292834 (“Kindo”). 
Regarding claim 7, Lee in view of Khasis does not disclose the following limitation:
calculating a travel velocity for avoiding a detected obstacle.
However, Kindo discloses a method comprises calculating a travel velocity for avoiding a detected obstacle (see [0057], where “the second path generation unit 16 performs calculation for avoiding collision by adjusting the vehicle speed (speed profile) of the host vehicle. The second path generation unit 16 generates, as the candidate path of the second path, a candidate path of the host vehicle on which collision can be avoided by adjusting the vehicle speed of the host vehicle.”; see also [0006], where “a second path generation unit configured to generate a second path of the host vehicle when the moving obstacle is assumed to move independently”; see also [0045], where “The obstacles include a stationary obstacle such as an electric power pole, a guardrail, a tree, and a building that do not move, and a moving obstacle such as a pedestrian, a bicycle, and other vehicles.”).
Because Lee, Khasis and Kindo are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis to incorporate the teachings of Kindo by including the above feature, calculating a travel velocity for avoiding a detected obstacle, for avoiding any collision with an obstacle during travel based on detected obstacle on the route.

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057087 (“Lee”), and in view of US 2018/0003516 (“Khasis”), as applied to claim 1 and 16 above, and further in view of US 2017/0332862 (“Jun”). 
Regarding claim 15, Lee in view of Khasis does not disclose the following limitation:
re-creating the global route when a moving obstacle detection count within a preset reference time duration is equal or larger than a reference value for global route re-creation.
However, Jun discloses a method wherein the method comprises re-creating the global route when a moving obstacle detection count within a preset reference time duration is equal or larger than a reference value for global route re-creation (see [0156], where “if the obstacle information obtainer 220 detects a new obstacle, the travel control unit 230 compares a number of times n of bypassing and detecting obstacles with a reference number of times; and in response to the number of times n being less than the reference number of times, the travel control unit 230 bypasses an obstacle in S340, and in response to the number of times n being greater than the reference number of times, the travel control unit 230 determines that the mobile robot 1 is in a stuck state in S370. The travel control unit 230 sets an escape mode in S380, and sets up an escape path according to a current mode of the mobile robot 1.”; escape path is interpreted as re-creating the global route).
Because Lee, Khasis and Jun are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis to incorporate the teachings of Jun by including the above feature, re-creating the global route when a moving obstacle detection count within a preset reference time duration is equal or larger than a reference value for global route re-creation, for avoiding being stuck during travelling.
Regarding claim 20, Lee in view of Khasis does not disclose the following limitation:
re-creating the global route when a moving obstacle detection count within a preset reference time duration is equal or larger than a reference value for global route re-creation.
However, Jun further discloses a method wherein the method comprises re-creating the global route when a moving obstacle detection count within a preset reference time duration is equal or larger than a reference value for global route re-creation (see [0156], where “if the obstacle information obtainer 220 detects a new obstacle, the travel control unit 230 compares a number of times n of bypassing and detecting obstacles with a reference number of times; and in response to the number of times n being less than the reference number of times, the travel control unit 230 bypasses an obstacle in S340, and in response to the number of times n being greater than the reference number of times, the travel control unit 230 determines that the mobile robot 1 is in a stuck state in S370. The travel control unit 230 sets an escape mode in S380, and sets up an escape path according to a current mode of the mobile robot 1.”; escape path is interpreted as re-creating the global route).
Because Lee, Khasis and Jun are in the same field of endeavor of path generation for vehicle/robot to reach a destination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Khasis to incorporate the teachings of Jun by including the above feature, re-creating the global route when a moving obstacle detection count within a preset reference time duration is equal or larger than a reference value for global route re-creation, for avoiding being stuck during travelling.
Examiner Note
Effective filling date for the current application (16/626,640) is 06/30/2017. The reference used to reject the claims of current application US 2018/00035 (“Khasis”) was filled on 08/09/2017 and Khasis claimed benefit of provisional application 62/372,313 filled on 08/09/2016. The content of submitted provisional application include buffer perimeters.
List of references not being used on the current rejection but relevant to current invention:
US 2019/0310091 (“Maeda”) discloses a travel control device for moving body that include outside world information e.g. size of obstacle for controlling the moving body.
US 2018/0144201 (“Yoshihira”) discloses scene understanding device for vehicle control that calculates travelable area of the host vehicle based on road network information.
US 2017/0364087 (“Tang”) discloses a self-propelling robot that determines route based on number of obstacles on the travelling routes.
US 2017/0269602 (“Nakamura”) discloses a travel control device that calculates travel boundary.
US 2011/0098874 (“Choi”) discloses a method that calculate travel velocity for obstacle avoidance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597. The examiner can normally be reached Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/HARRY Y OH/Primary Examiner, Art Unit 3664